ORDER

PER CURIAM.
Wife appeals the trial court’s judgment of dissolution with respect to the division of marital property. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Friedman v. Friedman, 965 S.W.2d 319, 322 (Mo.App.1998); see also Halupa v. Halupa, 943 S.W.2d 272, 277 (Mo.App.1997). An opinion rpciting the detailed facts and restating the principles of law would have no precedential value.
We affirm the judgment pursuant to Rule 84.16(b).